The action is by the administratrix of her intestate against the defendant, appellee, to recover money on deposit with the defendant bank to the credit of intestate at the time of his decease. Besides the general issue, the defendant interposed plea 3, a plea of set-off, which reads:
"The defendant for answer to the complaint and to each count thereof separately and severally says that, as a defense to the cause of action stated in said count at the time said action was commenced, the plaintiff was indebted to defendant in the sum of $140.75 by an implied promise to pay defendant said sum, which the defendant had on, to wit, March 3, 1920, and before the appointment of administratrix, paid to the Murphy Undertaking Company for the burial expenses of plaintiff's intestate, which sum defendant avers was a reasonable and suitable sum to be expended for such purpose, and which it did expend in payment of the services and services performed and goods furnished by said Murphy Undertaking Company in and about the burial of plaintiff's intestate, and which sum defendant hereby offers to set off against the demand of the plaintiff." *Page 593 
Plaintiff's demurrer to plea 3 being properly overruled, the plaintiff replied thereto specially as follows:
"Comes the plaintiff in this cause, and for reply to pleas 3 and 4 filed by the defendant in this cause says that if the said defendant did pay the sum of $132.50, or any other sum, for said funeral expenses, that said sum was not paid at the request of or by any authorized representative of the estate of plaintiff's intestate, and before an authorized representative of the estate could be appointed under the law, and was paid of the funds of plaintiff's intestate that were exempt to the widow of the deceased, and plaintiff avers that the deceased, Jackson Phillips, the plaintiff's intestate, left surviving him his widow, Adaline Phillips, and that he left personal property less in value than $1,000, and that the amount so paid as funeral expenses was a part of the personal property left by the decedent."
Plea 4 is in the words of plea 3 (quoted above), except that therein the defendant offered to pay the plaintiff the difference between the undertaker's charges and the sum on hand, viz. $57.50.
The sufficiency of a special replication, when assailed by demurrer, depends, of course, upon the plea or pleas to which the special replication is interposed. Pleas 3 and 4 are pleas of set-off purely. "Such a plea [i. e. set-off] would in effect acknowledge the justice of plaintiff's demand, and set up an opposing demand to counterbalance it." Eads v. Murphy, 52 Ala. 520,525. A plea of set-off is, as a plea, a plea of confession and avoidance, belonging to that category or class of pleading. 4 Ency. Pl.  Pr. pp. 664, 665. As a plea, the effect of a plea of set-off, such as these pleas 3 and 4 are is to admit — it nowhere denying — plaintiff's "having an apparent or prima facie right of action." 4 Ency, Pl.  Pr. pp. 669, 671, treating the effect of pleas of confession and avoidance as giving color, express or implied, to plaintiff's right of action. As between these parties, viz. the administratrix, the plaintiff, and the defendant bank — so far as these pleas 3 and 4 are concerned — the defendant admitted the right of action in the administratrix; and hence, under pleas 3 and 4, the defendant can neither claim nor take any advantage whatsoever of a theory that the administratrix was not authorized to maintain this action to recover money due by the defendant bank to the decedent at the time of his decease, these pleas (3 and 4) asserting set-off and not denying "the justice of plaintiff's demand." In their other aspect, pleas 3 and 4 introduce a cross-action through the means of their assertion of a set-off, predicated of a payment made by the defendant for the expenses of interment of plaintiff's intestate; and, generally, in consequence of a payment so made, before an administrator is appointed, the law implies a promise on the part of the administrator to reimburse or to repay the party, but only out of assets of the decedent's estate, assets in the hands of administrator. Gayle's Adm'r v. Johnston,72 Ala. 254, 47 Am. Rep. 405; Hatchett v. Curbow, 59 Ala. 516,521.
While this special response to pleas 3 and 4 is characterized a "replication," it is in essence and in fact a plea to the cross-action instituted by the defendant against the plaintiff through the defendant's assertion of set-off in pleas 3 and 4. Since Crawford v. Simonton, 7 Port. (Ala.) 110, 126, 127, the sufficiency of a plea of set-off is tested by considering it as a complaint in an original action, for the same cause of action, by the defendant as plaintiff against the plaintiff as defendant. O'Brien v. Anniston Pipe Works, 93 Ala. 582, 584,9 So. 415; Lysle v. North Ala. Gro. Co., 201 Ala. 222, 223,77 So. 748; among others.
To the defendant's cross-action, asserted in its pleas 3 and 4, the plaintiff through the "replication," so called, interposed this unassailable defense: That the decedent left less than $1,000 worth of personal property of which this money on deposit was a part; and that decedent was survived by a widow, Adaline Phillips. The court sustained defendant's demurrer to this response or answer to the cross-action introduced by defendant's pleas 3 and 4, asserting set-off. This response or answer to the cross-action wrought, of course, no departure from the complaint; the set-off asserted by the defendant being in the nature of an original suit against the plaintiff. The sufficiency of this answer ("replication," so called) against the demurrer is, in the writer's opinion, demonstrable; so in full recognition of the fact that the plaintiff sues in her representative, not private, capacity.
May an administrator, in his or her representative capacity, maintain an action against a debtor of his or her decedent where the aggregate of the value of the personal property left by the decedent is less than $1,000, including the demand sued on — personal property (constituting all of the personalty left by decedent) of a value of less than $1,000 being exempt to the widow and minor child or children (if any) under Code, § 4200, without the exercise of the right of selection by any one and without administration upon the estate of the deceased husband or father? Jackson v. Wilson, 117 Ala. 432, 435,23 So. 521, 522, where it was held, in direct reference to Code, § 4200, that —
"The law intervenes in such cases and attaches the right of exemption as absolutely as if the particular property had been selected, set apart and declared exempt. This would be the case, whether there was administration on the estate or not. * * * Administration would be useless in such a case."
Code, § 4200, provides that the exemption thereby given "shall also be exempt from administration and the payment of such debt."
It is manifest that if the set-off asserted in *Page 594 
pleas 3 and 4 was sustained and judgment awarded accordingly, thus defeating the administrator's action, the personal exemption to the widow, etc., given in express terms by Code, § 4200, as quoted, would be violated or impaired in favor of a creditor, the holder of a claim that could be implied as a charge or demand against assets of the estate only. Gayle's Adm'r v. Johnston, supra: Hatchett v. Curbow, supra. The obvious effect of the provisions of Code, § 4200, when considered in the light of the long-established pronouncements in Jackson v. Wilson, supra, is to affirm that the personal property of a decedent (not validly subjected to lien in the decedent's lifetime) up to $1,000 in value is not assets of his estate, not subject to administration as Code, § 4200, expressly provides. The effect of this exemption statute (section 4200) is to constitute the widow and minor children (if any) the statutory distributees of personalty left by the decedent where its value does not exceed $1,000. Hence the administrator in such event neither takes nor has the title to personal property so absolutely exempt to the widow and minor children, if any.
But for the statute to be quoted these considerations would require the conclusion that, in cases where the personalty left by the decedent was of a value less than $1,000, an administrator could not sue to recover or to collect property so absolutely exempt, as stated in Jackson v. Wilson, supra. The statute mentioned is Code, § 2579. It reads:
"Collection of Personalty and lnventory. — It is the duty of every executor or administrator, immediately after taking out letters, to collect and take into his possession the goods and chattels, money, books, papers, and evidences of debt of the decedent, except the personal property specifically exempted from administration under section 4199 (2072), and to make a full inventory of the same."
The language is broad, completely comprehensive. It imposes a duty that necessarily includes the right to invoke the courts to enable him "to collect and take into his possession" the entire personalty left by a decedent, excepting only the property exempt under Code, § 4199, which is the statute providing exemption of wearing apparel, etc., of the decedent. The solitary exception in Code, § 2579 (of Code, § 4199), exempting certain kinds of personalty from its comprehensive imposition of duty upon administrators, discloses a distinct legislative purpose not to exclude the right to collect debts or recover personalty exempt under another Code section (section 4200). The presence of the exception manifests a legislative intent to confine exceptions to that specifically, alone defined, viz. the effects described in Code, § 4199. That Code, § 2579, authorizes administrators to gain possession of personalty belonging to decedent and to collect debts due the decedent without regard to their exempt character, is, it seems to me, not at all debatable. His authority to do so is statutory, not referable to title. The administrator is constituted by the statute (section 2579) a statutory trustee to recover personalty for the beneficiaries of the exemption, except the articles enumerated in Code, § 4199. When he recovers personalty, where that left is of a value of less than $1,000, it is his duty to deliver it to the beneficiary or beneficiaries of the exemption. The fact that a widow or minor child or children (if any) might also sue to recover from a stranger exempt personalty where that left by the decedent did not exceed $1,000 in value does not impair or negative the administrator's right under Code, § 2579, to sue and recover against a stranger, a debtor to the estate of the decedent whose debt is exempt "from administration." If both the beneficiary or beneficiaries of the exemption provided by Code. § 4200 (Jackson v. Wilson, supra), and the administrator should sue a debtor of the decedent's estate or a bailee of the decedent's personalty, the defendant's duty would be to pay the money into court or deliver up the personalty to the court's representative; thereby relieving himself of all responsibility in the premises. In this instance the widow of the decedent, the beneficiary of the exemption averred in the replication (so called) to the pleas of set-off, and the administratrix, are the same person.
If, as seems clear, the administratrix was authorized to maintain this action against the bank — a debtor of decedent at the time of his death without defense or set-off to the absolutely exempt (section 4200) demand declared on by the administratrix — then, manifestly, the matter asserted in the quoted replication (so called) was a complete answer to the cross-action instituted through pleas 3 and 4. Certainly a debtor of the decedent — that debt being absolutely exempt to the widow under Code, § 4200, because the decedent left personalty of a value less than $1,000 (Jackson v. Wilson, supra) — cannot impair, much less defeat, the absolute exemption of that debt (section 4200) by interposing a cross-action predicated of a demand such defending debtor claims against the estate of the decedent.
Upon further consideration, the writer is convinced that the court erred in sustaining the plaintiff's demurrer to quoted replication (so called), and, therefore, would reverse the judgment for that highly prejudicial error.
This result cannot be avoided by an assumption that the facts averred in the quoted replication (so called) remained in the case, for any purpose of that trial, after the demurrer was sustained. When a demurrer is sustained to a unit of pleading, no issue of fact can be raised on it. Byers, etc., v. Baker, etc., 104 Ala. 173, 175, 176, 16 So. 72. Very naturally, the plaintiff offered no *Page 595 
evidence, and there is none such in the transcript, to support the averments of the replication (so called) to which demurrer had been sustained.
The writer would grant the application for rehearing and reverse the judgment for error in sustaining the demurrer to the quoted replication, so called.